Citation Nr: 0834604	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back condition, 
to include sciatic nerve involvement, claimed as secondary to 
a shell fragment wound to the left buttock and thigh. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review. 

A hearing was held in October 2007, at the local RO, before 
the undersigned Acting Veterans Law.  A transcript of the 
testimony is in the claims file.


FINDING OF FACT

The veteran is shown by competent medical evidence to have a 
low back condition, to include sciatic nerve involvement, 
that is etiologically related to his service-connected shell 
fragment wound to the left buttock and thigh.


CONCLUSION OF LAW

Resolving any reasonable doubt in the veteran's favor, a low 
back condition, to include sciatic nerve involvement, was 
aggravated by a service-connected disability.  See 38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


Secondary Service Connection

In this case, the veteran is claiming entitlement to service 
connection for a low back condition as secondary to his 
service-connected shell fragment wound of the left buttock 
and thigh.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a low back 
condition, as secondary to service-connected shell fragment 
wound of the left buttock and thigh.  The record clearly 
demonstrates that the veteran is service-connected for his 
shell fragment wound of the left buttock and thigh.  Element 
(2) of the Wallin analysis has therefore been met.  

With regard to the first and third elements, medical evidence 
of a current disability and medical evidence of a nexus 
between the in-service injury and the current disability, the 
record contains several medical opinions which address the 
issue of whether the veteran has a current low back condition 
and whether there is a medical nexus between the veteran's 
low back condition and his service-connected shell fragment 
wound of the left buttock and thigh.  There is both positive 
and negative evidence in this regard.

The evidence weighing against the veteran's claim includes 
the reports of two VA examinations, both conducted in 
September 2005.  At the September 1, 2005 VA examination, the 
examiner noted that the veteran's past diagnosis of low back 
pain and sciatica were by history only.  The examiner 
reported no neurologic abnormality on the examination.  
Therefore, the examiner concluded that the veteran's current 
symptoms of low back pain and sciatica were unrelated to his 
shrapnel injuries.  At the September 23, 2005 VA examination, 
the examiner stated that the veteran had a normal lumbosacral 
spine and that there was no evidence of sciatica involving 
either the right or left side.  Thus, the examiner opined 
that it was not likely that the veteran's complaints of 
sciatica were connected with his shrapnel injury on the left 
side, because there was no evidence of sciatica on either 
side. 

On the other hand, the veteran's private physician, Dr. 
S.D.H., has opined that the veteran's current low back 
condition to his service-connected shell fragment wound to 
the left buttock and thigh.  In a June 2005 statement, Dr. 
S.D.H. stated that he believed there was a high probability 
that the veteran's shell fragment wounds to the left buttock 
and thigh were the cause of his difficulties with his back.  
In a June 2007 statement, Dr. S.D.H. expanded upon this 
statement.  In the June 2007 statement, Dr. S.D.H. remarked 
that he had treated the veteran on multiple occasions for 
sciatica.  He indicated that he had reviewed the two 
September 2005 VA examination reports and also indicated his 
disagreement with those opinions.  Dr. S.D.H. stated that 
these opinions were clearly inadequate and showed a lack of 
understanding of sciatica.  He continued that it was clear 
that the veteran had sciatica, and that this was discussed in 
his notes and in the veteran's previous primary care 
physician's notes.  Thus, Dr. S.D.H. concluded that he 
strongly believed that the veteran's back condition was 
related to his shrapnel wounds in his left lower extremity.  
As rationale for this conclusion, Dr. S.D.H.  stated that 
previous trauma is a well described cause of sciatica 
syndrome.

As noted above, secondary service connection may be 
established for a disorder which is caused or aggravated by a 
service-connected disability.  In this instance, the medical 
opinions by Dr. S.D.H. appear to be finding that the 
veteran's back condition was caused by his service-connected 
shell fragment wound to the left buttock and thigh, as 
opposed to aggravated by it.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board notes that the September 
1, 2005, VA examiner did not indicate whether he reviewed the 
veteran's claims file, and the September 23, 2005, VA 
examiner stated that he did not review the claims file.  On 
the other hand, Dr. S.D.H. reviewed both September 2005 VA 
examination reports.  In addition, he has been treating the 
veteran for his low back condition for several years.  Thus, 
because there is at least an approximate balance of positive 
and negative evidence regarding the issue at hand, the Board 
finds that the evidence raises at least a reasonable doubt as 
to whether the veteran's current low back condition is 
causally related to his service-connected shell fragment 
wound to the left buttock and thigh.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Accordingly, the Board concludes that secondary service 
connection for a low back condition, to include sciatic nerve 
involvement, is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back condition, 
to include sciatic nerve involvement, claimed as secondary to 
a service-connected shell fragment wound to the left buttock 
and thigh, is granted 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


